Citation Nr: 0411794	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  96-04 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome or other disabilities of the hands, wrists and arms.

2.  Entitlement to service connection for irritable bowel 
syndrome (hereinafter "IBS") claimed as secondary to 
service connected sinusitis or rhinitis.

3.  Entitlement to service connection for generalized 
fibromyalgia involving multiple joints of the upper body, to 
include the shoulders, cervical spine, thoracic spine, as 
secondary to service connected thyroid disability.

4.  Entitlement to increased (compensable) rating for a 
thyroid condition.

5.  Entitlement to an increased rating for sinusitis with 
vasomotor rhinitis, currently evaluated as 10 percent 
disabling.  





REPRESENTATION

Appellant represented by:	Colorado Department of Human 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to April 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

The case was previously before the Board in March 1997, at 
which time it was informally referred to the RO to obtain 
copies of medical records associated with a Social Security 
disability determination as well as medical records 
associated with a workman's compensation decision.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issues on appeal. 

At her second hearing in May 2003, the veteran clarified that 
she was pursuing entitlement to service connection for 
irritable bowel syndrome because she believed it was 
secondary to her service connected sinusitis/rhinitis and 
also that entitlement to service connection for generalized 
fibromyalgia involving multiple joints of the upper body, to 
include the shoulders, cervical spine, thoracic spine was 
secondary to her service connected thyroid disability.  
Consequently, the pertinent issues on appeal have been 
restyled accordingly as set forth on the first page of this 
decision.

The appeals for entitlement to service connection for IBS and 
for an increased rating for sinusitis with vasomotor rhinitis 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  Carpal tunnel syndrome or other disabilities of the 
hands, wrists and arms was not demonstrated during the 
veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service. 

3.  Generalized fibromyalgia involving multiple joints of the 
upper body, to include the shoulders, cervical spine, 
thoracic spine is not demonstrated as secondary to service 
connected thyroid disability.  

4.   The veteran's thyroid condition does not result in 
disfigurement of the head or neck, and there have been no 
symptoms, complaints, findings or diagnosis of hypothyroidism 
or hypothyroidism during the appeal period; hormone 
replacement has not been necessary during the appeal period, 
and no functional impairment has been identified vis-à-vis 
the thyroid.  

5.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's thyroid condition, so as 
to render impractical the application of the regular 
schedular standards.  


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome or other disabilities of the 
hands, wrists and arms was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2003); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003). 

2.  Generalized fibromyalgia involving multiple joints of the 
upper body, to include the shoulders, cervical spine, 
thoracic spine is not proximately due to or the result of the 
service connected disability or disease.  38 U.S.C.A. § 1110 
(West Supp. 2003); 38 C.F.R. § 3.310(a) (2003).

3.  The criteria for a compensable evaluation for the 
service-connected thyroid condition have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2003); 38 C.F.R. § 4.119, Diagnostic Codes 7900, 7902 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO as 
reflected in correspondence dated in June 2001 and January 
2002 as well as the Supplemental Statements of the Case of 
August 2002 and February 2003.  Thus, there is no prejudice 
to the veteran in proceeding with this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial 
adjudication of his claim.  Satisfying the strict letter 
holding in Pelegrini would require the Board to dismiss every 
case that did not absolutely meet these standards.  Such an 
action would render a rating decision promulgated prior to 
providing the veteran full VCAA notice void ab initio, which 
in turn would nullify the notice of disagreement and 
substantive appeal filed by the veteran.  In other words, 
strictly following Pelegrini would require that the entire 
rating process be reinitiated from the very beginning.  That 
is, the claimant would be provided VCAA notice and an 
appropriate amount of time to respond before an initial 
rating action.  Following the rating decision , the claimant 
would have to file a new notice of disagreement, a new 
statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the initial rating decision in this 
case is in this veteran's best interests.  Simply put, in 
this case, the claimant was provided every opportunity to 
submit evidence, and to attend a hearing at the RO before a 
hearing officer or before a Veterans Law Judge at the RO or 
in Washington, D.C.  (In this case, the veteran was actually 
afforded two (2) hearings before the Board).  She was 
provided with notice of the appropriate law and regulations.  
She was provided notice of what evidence she needed to 
submit, and notice of what evidence VA would secure on his 
behalf.  She was given ample time to respond.  The veteran 
was not prejudiced because she does not, as the CAVC noted in 
Pelegrini, have to "overcome an adverse determination."  
There is no final adverse determination of his claim.  The 
Board does a de novo review of the evidence and is not bound 
by the RO's prior conclusions in this matter.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence she should submit to substantiate her 
claim." Conway v. Principi, 353 F3d 1369 (Fed. Cir. 2004); 
see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and she was not prejudiced by 
any defect in the timing of that notice. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disabilities at issue beyond that set forth below. 

Service Connection

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  In addition, 
disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310.

Carpal Tunnel Syndrome

Medical evidence documents potential onset of a hand disorder 
no earlier than in 1992, which is approximately 4 years after 
the veteran's active military service.  See e.g. Independent 
Examination Report by Dr. H.J.R. of June 9, 1993.  Service 
medical records do not reflect any chronic condition of such 
a nature.  Moreover, the medical records suggest that the 
veteran could have sustained a hand injury associated with 
her civilian position with the Federal Reserve Bank after 
military service because that employment involved fine motor, 
hand and repetitive hand motions.  The Social Security 
Administration has determined that onset of disability was 
from 1993.  VA examination of January 2002 noted a negative 
EMG study for carpal tunnel.  Apart from the veteran's 
assertions, there is no suggestion that any disabilities of 
the hands, wrists and arms is related to her military service 
or a service connected disability.  

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because she, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In consideration of the foregoing, the preponderance of the 
evidence is against the claim that carpal tunnel syndrome or 
other disabilities of the hands, wrists and arms is related 
to service. 

Generalized Fibromyalgia

The veteran was afforded a VA examination in January 2002.  
The examiner noted that current complaints were not 
compatible with fibrocytic syndrome defined as multiple 
symmetrical points above and below the belt line.  The 
examiner additionally concluded that her complaints were 
unrelated to the veteran's thyroid disorder.  Accordingly, 
because competent medical evidence disassociated the claimed 
disorder from the veteran's service connected thyroid 
disorder, the preponderance of the evidence is against the 
claim. 

Increased (compensable) Rating for Thyroid Condition

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

The veteran's thyroid condition is currently evaluated as 
noncompensably disabling under Diagnostic Code 7902 (nontoxic 
adenoma of the thyroid gland).  Under this code, a 
noncompensable evaluation is warranted when the disability is 
without disfigurement of the head or neck.  The next higher 
evaluation, 20 percent, is warranted with disfigurement of 
the head or neck.  If there are symptoms due to pressure on 
the adjacent organs, such as the trachea, larynx, or 
esophagus, evaluate under the diagnostic code for disability 
of that organ, if doing so would result in a higher 
evaluation than using diagnostic code 7902.  38 C.F.R. § 
4.119, Diagnostic Code 7902 (2003).

Under Diagnostic Code 7900, for hyperthyroidism, a 
noncompensable evaluation was warranted for hyperthyroidism 
that was in remission, and for postoperative, cured 
hyperthyroidism.  A 10 percent evaluation was appropriate for 
moderate or postoperative hyperthyroidism with tachycardia, 
which may be intermittent, and tremor.  A 30 percent 
evaluation required moderately severe hyperthyroidism with 
the same history as that required for a 60 percent 
evaluation, but with reduced symptoms, or postoperative 
hyperthyroidism with tachycardia and increased blood pressure 
or pulse pressure of moderate degree and tremor.  A 60 
percent evaluation required severe hyperthyroidism with 
marked emotional instability, fatigability, tachycardia and 
increased pulse pressure or blood pressure, increased levels 
of circulating thyroid hormones T4 and/or T3 by specific 
assays.  A 100 percent evaluation required pronounced 
hyperthyroidism with thyroid enlargement, severe tachycardia, 
and increased levels of circulating thyroid hormones T4 
and/or T3 by specific assays with marked nervous, 
cardiovascular, or gastrointestinal symptoms; pronounced 
hyperthyroidism with muscular weakness and loss of weight; or 
postoperative hyperthyroidism with a poor operative result 
with the above symptoms required for a 100 percent evaluation 
persisting.

If the disease of the heart predominated, the disease was to 
be rated as hyperthyroid heart disease under Diagnostic Code 
7008.  NOTE (1).

If ophthalmology only existed, the disease was to be rated 
under impairment of field of vision under Diagnostic Code 
6080, diplopia under Diagnostic Code 6090, or central visual 
acuity under diagnostic codes 6061-6079.  NOTE (2).

When continuous medication was required for control of 
hyperthyroidism, a minimum of 10 percent was for assignment.  
NOTE (3).

The veteran was diagnosed with a history of Hashimoto's 
thyroiditis, and, for a period of time, the veteran was 
receiving thyroid replacement medicine.  However, the 
medication was stopped in July 1998.  In March 1999 
outpatient treatment records, she was described as doing 
well, denying skin dryness, energy level, menses, palpations, 
sweating or temperature intolerance.  On examination, there 
was no evidence of proptosis, stare, or inflammation.  There 
was no tremor and no significant peripheral edema.  Abdomen 
was asymptomatic.  The right thyroid lobe was enlarged 
slightly more than the left.  Nodules were felt.  Diagnosis 
was Hashimoto's thyroiditis now euthyroid not requiring 
thyroid replacement.  

On examination in January 2002, thyroid was described as 
slightly and diffusely enlarged without pain or cystic 
changes on palpation.  Diagnosis was thyroid 
enlargement/euthyroid with normal thyroid hormones. 

Service connection for the claimed disorder is established 
from August 14, 1998.  The Board notes that there is no 
symptomatology, complaints, findings or diagnosis of 
hypothyroidism or hypothyroidism during the appeal period.  
Moreover, hormone replacement has not been necessary during 
the appeal period, and no functional impairment has been 
identified vis-à-vis the thyroid.  Accordingly, the 
preponderance of the evidence is against a compensable 
evaluation as there is no basis for a compensable evaluation 
that has been demonstrated or approximated. 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the 
doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call"). 

There is no competent evidence of record which indicates that 
the veteran's thyroid disability has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to service connection for carpal tunnel syndrome 
or other disabilities of the hands, wrists and arms is 
related to service is denied. 

Entitlement to service connection for generalized 
fibromyalgia involving multiple joints of the upper body, to 
include the shoulders, cervical spine, thoracic spine, as 
secondary to service connected thyroid disability is denied. 

Entitlement to increased (compensable) evaluation for a 
thyroid condition is denied. 


REMAND

At her May 2003 hearing, the veteran indicated that her 
sinusitis with vasomotor rhinitis condition had worsened and 
that she continues to receive treatment for that condition.  
The most recent examination/treatment records pertinent to 
this issue are from January 2002.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that fulfillment of the 
VA's duty to assist includes the procurement and 
consideration of any clinical data of which the VA has notice 
even when the appellant does not specifically request that 
such records be procured.  Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992).  Moreover, the Court has held that, when a 
veteran-claimant alleges that his/her service-connected 
disability has worsened since the last examination, a new 
examination may be required to evaluate the current degree of 
impairment, particularly if there is no additional medical 
evidence which addresses the level of impairment of the 
disability since the previous examination.  Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (holding that the veteran was 
entitled to a new examination after a two year period between 
the last VA examination and the veteran's contention that the 
pertinent disability had increased in severity).

The Board additionally observes that several VA examinations, 
notably in January 1998 and January 2002, have recorded the 
veteran's assertions that she has IBS as secondary to her 
service connected sinusitis and/or to medications for 
treatment thereof.  In addition, the Board observes that the 
veteran has claimed that she was told that her bouts of 
diarrhea were secondary to antibiotics.  The Board is of the 
opinion that a medical opinion would be helpful in resolving 
this matter.

The appellant is hereby notified that it is her 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2003).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development: 

1.  The RO should contact the veteran and 
request that she provide information as 
to all treatment of her sinusitis with 
vasomotor rhinitis since January 2002, 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and any 
necessary releases, the RO should contact 
all identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

The veteran should obtain statements from 
any medical care provider who has 
indicated that her IBS is related to her 
sinus disability and the RO should afford 
assistance in obtaining such statements 
if the veteran so desires and can 
identify the authors of such statements.

2.  Thereafter, the  veteran should be 
afforded a VA medical examination by a VA 
physician to ascertain the current nature 
and extent of her sinusitis with 
vasomotor rhinitis.  

In addition, the examiner is requested to 
ascertain whether a diagnosis of chronic 
and persistent irritable bowel syndrome 
is appropriate for the veteran and, if 
so, whether it is as likely as not that 
such a condition is related to the 
veteran's service connected sinusitis 
with vasomotor rhinitis and/or the 
medications taken in treatment thereof.  
All necessary tests and studies should be 
accomplished and all findings reported in 
detail.

The claims folder must be made available 
to and reviewed by the examiner prior to 
completing the requested examination 
report and the examiner must document 
that such review was undertaken.  

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
medical evidence.  If the requested 
opinion is not in complete compliance 
with the instructions provided above, 
appropriate action should be taken.  
Thereafter, the RO should readjudicate 
the issue on appeal.  If the 
determination remains adverse to the 
veteran, she and her representative 
should be furnished a supplemental 
statement of the case and an opportunity 
to respond thereto.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________               
_____________________________
     C. P. RUSSELL 			THOMAS J. DANNAHER
    Veterans Law Judge,			   Veterans Law 
Judge,
  Board of Veterans' Appeals			Board of Veterans' 
Appeals



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



